In October, 1915, Captain Holmes, then custodian of the State Armory Building at Springfield, Illinois, employed J. J. England to do certain repair work by installing new flashing, repair leaks and put on new coat of paint on the building, for an agreed sum of $425.00. It is shown in the evidence that Captain Holmes acted for the State in the employment aforesaid, that the work was done according to contract ; that the building was in the immediate need of such repairs and furnishings; that claim was properly presented to the proper department of State, and demand made for payment, which was refused only for lack of funds. The claim seems to be reasonable, and repairs were approved by the State, and an award will be made to J. J. England for his own use and to use of A. S. Herman, to whom an interest seems have been assigned (to secure rents, etc.) in the sum of $425.00.